20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 1
                                      of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

        IN RE:                        §                               CHAPTER 11
                                      §
        KRISJENN RANCH, LLC, KRISJENN §                               CASE NO. 20-50805
        RANCH, LLC - SERIES UVALDE    §
        RANCH, KRISJENN RANCH, LLC    §
        - SERIES PIPELINE ROW         §
                                      §
              DEBTORS                 §

       FINAL ORDER ON DEBTORS’ 1) AGREED MOTION TO MODIFY CASH
        COLLATERAL AND 2) MOTION FOR INTERIM AND FINAL ORDERS
      AUTHORIZING DEBTORS TO USE CASH COLLATERAL AND GRANTING
             ADEQUATE PROTECTION TO PRE-PETITION LENDER

         KrisJenn Ranch, LLC (“KJR”), KrisJenn Ranch, LLC - Series Uvalde Ranch (“KJR-

  Ranch”), and KrisJenn Ranch, LLC - Series Pipeline ROW (“KJR-ROW”; and KJR, KJR-

  Ranch, and KJR-ROW, collectively, the “Debtors”), in this Chapter 11 case have moved this

  Court for a final order authorizing use of cash collateral (the “Motion”).

                               Procedural History And Findings

         On April 24, 2020 (the “Petition Date”), the Debtors filed a voluntary petition for relief
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 2
                                      of 24



  under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (as amended,

  the “Code”).

           The Debtors continue to manage and operate their financial affairs as debtors-in-

  possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

           On June 30, 2020, the Court entered its first interim order authorizing the use of cash

  collateral [Dckt. # 58].

           On September 1, 2020, the Court entered its second interim order authorizing the use of

  cash collateral [Dckt. # 77].

           On November 5, 2020, the Court entered its third interim order authorizing the use of

  cash collateral [Dckt. #84].

           The Debtors filed Adversary Claim No. 20-05027 in this matter on May 1, 2020. The

  Adversary Claim was set for trial on December 7, 2020, but has since been re-set to January 11,

  2021, upon request of the Defendants.

           On December 3, 2020, the Debtors filed their Agreed Motion to Modify Cash Collateral

  Order.

           McLeod Oil, LLC (“McLeod Oil”) is a secured creditor in this proceeding, with liens

  securing indebtedness owed by the Debtors. The liens cover, among other assets, (i) a ranch

  owned by Debtor KJR-Ranch (the “Ranch”), and (ii) a pipeline and right-of-way system owned

  by Debtor KJR-ROW (the “Pipeline ROW”; and the Pipeline ROW and Ranch, collectively, the

  “Property”). Prior to the commencement of this case, the Debtors and McLeod Oil entered into

  to that certain Second Loan Modification Agreement dated December 20, 2019 (the “Second

  Loan Modification”), which itemizes, explains, and describes the indebtedness owed to McLeod

  Oil and the liens mentioned above, as of the date of the filing of this proceeding. Under the
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 3
                                      of 24



  Second Loan Modification, the maturity date of the indebtedness is August 8, 2021 (the

  “Existing Loan Maturity Date”).

          Contemporaneously with the Second Loan Modification, Debtor KJR-ROW, Debtor

  KJR, et al., and McLeod Oil entered into that certain Option Agreement (the “Option

  Agreement”), also dated December 20, 2019, covering the Pipeline ROW. Under the Option

  Agreement, McLeod Oil has the option (the “Option”) to acquire the Pipeline ROW for

  $6,000,000, and the Option expires on February 8, 2021 (the “Existing Option Exercise Date”).

  McLeod Oil agreed to the current extension for use of cash collateral until January 11, 2021,

  because it believed the issues regarding rights in the Pipeline ROW would be resolved at the

  December 7th trial, leaving it sufficient time to decide whether it wanted to exercise the option.

  However, now that the trial has been continued to January 11, 2021, McLeod Oil is concerned

  that it will not have sufficient time to evaluate the Pipeline ROW assets before final trial on the

  merits and expiration of any time to appeal.

         Section 363(a) of the Code defines “cash collateral” to mean cash, negotiable

  instruments, documents of title, securities, deposit accounts, or other cash equivalents whenever

  acquired in which the estate and an entity other than the estate have an interest and includes the

  proceeds, products, offspring, rents, or profits of property, and the fees, charges, accounts or

  other payments, whether existing before or after the commencement of the case under the Code

  (collectively, “Cash Collateral”).

         The Debtors seek final authorization to use Cash Collateral to pay ordinary and necessary

  operating expenses pertaining to the Property and other collateral (the “Expenses”) from the

  Petition Date until this case is confirmed, converted to chapter 7, or dismissed.

         The Debtors have agreed to extending the Existing Option Exercise Date, provided the
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 4
                                      of 24



  estate is compensated for the additional time, the Existing Loan Maturity Date is likewise

  extended, and the Debtors’ rights to the use of Cash Collateral continue. To that end, pursuant

  to a proposed First Amendment to Option Agreement, attached as Exhibit A to this Order, the

  Existing Option Exercise Date is extended by three months in exchange for an extension fee of

  $50,000, and McLeod Oil is given the right to extend the new option exercise date for two

  additional, 3-month extensions for $50,000 per additional extension. The three extension fees

  are applicable to the purchase price if the option is exercised; however, the purchase price has

  been increased from $6,000,000 to $6,150,000, effectively making the extension payments

  permanent and additional consideration for the option. Additionally, pursuant to a proposed

  Third Loan Modification Agreement, attached as Exhibit B, the Existing Loan Maturity Date is

  extended to the later of November 8, 2021, or six months following expiration of the option

  period under the Option Agreement. McLeod Oil has also granted Debtor the use of Cash

  Collateral through the pendency of the bankruptcy case under the current terms until either (i)

  the case is dismissed, converted to chapter 7, or confirmed, or (ii) the stay is lifted as to McLeod

  Oil.

            Finally, the Debtors have agreed to segregate and account to McLeod Oil for all Cash

  Collateral which: (i) they now possess; (ii) McLeod Oil has permitted to be transferred into the

  possession of others, if any, since the Petition Date; (iii) is being held by any party in privity

  with any of the Debtors; or (iv) the Debtors might hereafter obtain (except personal

  compensation as approved herein or other order of the Court). The Debtors shall use McLeod

  Oil’s Cash Collateral only in strict accordance with the terms and conditions as set forth in this

  Order.

           This Court concludes that entry of this Order is in the Debtors’ best interests and their
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 5
                                      of 24



 estates and creditors. Based upon the above findings, the Court, having reviewed the Motion,

 grants the Motion as follows:

         IT IS HEREBY ORDERED,

        1.      The Debtors shall maintain their respective, debtor-in-possession (“DIP”)

  accounts, which DIP accounts shall receive and contain any and all other sources of cash

  constituting McLeod Oil’s Cash Collateral, which are generated by and are attributable to the

  Property and other collateral (such accounts, collectively, the “DIP Account”).          All cash

  generated from the Property and other collateral during the pendency of the Debtors’ bankruptcy

  case, including any cash held in any of the Debtors’ pre-petition business accounts, shall be

  placed and held in the DIP Account.

        2.      The Debtors shall account to McLeod Oil for all of the Cash Collateral (i) that the

  Debtors possess, that they have deposited in the business DIP Account, or that McLeod Oil has

  permitted to be transferred, if any, into the possession of others or into accounts other than the

  business DIP Account that are being held by those in privity with any of the Debtors, or (ii) that

  the Debtors might hereafter obtain.

        3.      Unless otherwise ordered by this Court, the Debtors are hereby authorized to

  use Cash Collateral strictly in accordance with the terms of this Order and shall be limited to

  paying expenses listed on Exhibit A to Debtors’ original Motion for Interim and Final Orders

  Authorizing Debtor to Use Cash Collateral and Granting Adequate Protection to Pre-Petition

  Lender (the “First Order Expenses”), with a 10% total variance provided for in the Budget and

  other administrative expenses as authorized by Court order, including professional expenses,

  pursuant to the Court’s first interim order authorizing the use of cash collateral entered on June

  30, 2020 [Dckt. # 58].
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 6
                                      of 24



         4.      The Debtors are authorized to use Cash Collateral to pay other expenses related

  to the Property, which are neither included in the First Order Expenses nor authorized by Court

  order, only upon first obtaining written consent from McLeod Oil, the request for which must

  be in writing but may be by email to McLeod Oil’s counsel or officers. Such request for payment

  of additional expenses shall be made no less than three (3) business days from the date such

  funds are needed unless a bona fide emergency exists. The written request shall provide a

  thorough explanation to include purpose, amount, to whom payable and other information to

  substantiate the necessity and emergency of the additional expenses as may be reasonably

  requested. If McLeod Oil does not reply within three (3) business days, then the request shall

  be deemed granted. The Debtors shall not use Cash Collateral to pay their professional fees

  without first obtaining authorization from McLeod Oil or the Court; however, such provision on

  professional fees does not apply to any monies paid by McLeod Oil to Debtor for extension fees

  as set forth herein.

         5.      As partial adequate protection for the Cash Collateral permitted to be used

  by the Debtors, McLeod Oil was previously granted, effective as of the Petition Date and

  pursuant to the first interim order authorizing the use of cash collateral [Dckt # 58], valid,

  binding, enforceable, and automatically perfected liens (the “Replacement Liens”) that were and

  are co-extensive with McLeod Oil’s pre-petition liens (which liens are secured by the Property

  and other collateral, valid, and binding, as well as enforceable against said Property and other

  collateral, and limited to the diminution of the value thereof), and such Replacement Liens are

  reaffirmed without the need for any further filing, instrument, recording, or otherwise, to the

  same extent, validity, and priority as existed on the Petition Date, in all currently owned or

  hereafter acquired business property and business assets of the Debtors, on all business
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 7
                                      of 24



  accounts (including the DIP Account, other deposit accounts, and accounts receivable),

  inventory, fixtures, equipment, general intangibles, chattel paper, rents, documents, instruments,

  and the real property defined above as the “Property”. Said liens and security interests shall

  continue to attach to all Property and other collateral, including but not limited to the Debtors’

  post-petition receivables (excluding approved personal compensation).         The Debtors shall

  execute and deliver to McLeod Oil, if applicable, all such agreements, financing statements,

  instruments, and other documents as McLeod Oil may reasonably request to evidence, confirm,

  validate, or perfect the liens granted pursuant hereto.

        6.      As additional adequate protection, the Court approves, and authorizes the Debtors’

  entry into, the First Amendment to Option Agreement (i.e., Exhibit A) and Third Loan

  Modification Agreement (i.e., Exhibit B), both of which also are attached to Debtors’ Agreed

  Motion to Modify Cash Collateral Order.

        7.      Notwithstanding any provision of this final order, the ad valorem tax liens

  currently held by the various ad valorem tax entities shall neither be primed by, nor subordinated

  to, any liens granted herein.

        8.      On two (2) business days’ notice, the Debtors shall permit representatives, agents,

  and/or employees of McLeod Oil to visit, inspect, have reasonable access to, and consult

  with, as the case may be: (a) the Debtors’ respective books and records, including any held by a

  third party; (b) the personnel and/or agents of the Debtors who are familiar with the Debtors’

  respective books and records or the information set forth therein; and (c) such other information

  as McLeod Oil may reasonably request.

        9.      The Debtors and their representatives, agents, and/or employees shall cooperate

  and consult with, and provide to such representatives, agents, and/or employees of McLeod Oil,
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 8
                                      of 24



  all such information as any of such representatives, agents, and/or employees may reasonably

  request.

         10.    Debtors are authorized to use Cash Collateral for the period of April 27, 2020,

  through the date this case is confirmed, dismissed, or converted to a case under Chapter 7, only

  in the amounts, and only for the purposes, set forth herein. McLeod Oil reserves the right to

  petition the court for additional adequate protection including, but not limited to, regular

  adequate protection payments under the limitations set forth in Paragraph 11 below.

         11.    Abatement of 11 U.S.C. § 362(d)(3): Notwithstanding 11 U.S.C. § 362(d)(3),

  the Debtors shall not be obligated to make interest only payments to McLeod Oil pursuant to §

  362(d)(3) until expiration of the “Option Period” as defined in the Option Agreement unless

  agreed to by the Parties, and failure to file a plan within 90 days of entry of the order for relief

  shall not be grounds to lift the stay solely in regard to 11 U.S.C. § 362(d)(3). Nothing in this

  order shall be construed as a waiver by McLeod Oil of any defaults under the terms of its Loan

  Documents. Further, other than its rights under § 362(d)(3), which are abated to the extent

  provided under the terms of this Order, McLeod Oil reserves all of its rights under 11 U.S.C. §

  362.

         12.    IT IS FURTHER ORDERED that the Court shall maintain jurisdiction to interpret

  and enforce this Order to the maximum extent possible notwithstanding any potential dismissal

  of the Bankruptcy Case.

                                                 ###
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43 Proposed Order Pg 9
                                      of 24



                                  Submitted By:


                                  THE SMEBERG LAW FIRM, PLLC

                               By: /s/ Ronald J. Smeberg
                                  RONALD J. SMEBERG
                                  State Bar No. 24033967
                                  4 Imperial Oaks
                                  San Antonio, Texas 78248
                                  210-695-6684 (Tel)
                                  210-598-7357 (Fax)
                                  ron@smeberg.com
                                  ATTORNEY FOR DEBTOR
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 1 10
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 2 11
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 3 12
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 4 13
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 5 14
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 6 15
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 7 16
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 8 17
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    A - Pg
                                                               Proposed Order 9 18
                                                                                of 9
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    B - Pg
                                                               Proposed Order 1 19
                                                                                of 6
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    B - Pg
                                                               Proposed Order 2 20
                                                                                of 6
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    B - Pg
                                                               Proposed Order 3 21
                                                                                of 6
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    B - Pg
                                                               Proposed Order 4 22
                                                                                of 6
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    B - Pg
                                                               Proposed Order 5 23
                                                                                of 6
                                       of 24
20-50805-rbk Doc#95-1 Filed 12/04/20 Entered 12/04/20 17:16:43Exhibit    B - Pg
                                                               Proposed Order 6 24
                                                                                of 6
                                       of 24
